Citation Nr: 1222164	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  06-20 446	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and L.H.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to May 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied a claim for service connection for paranoid type schizophrenia.  The RO in St. Petersburg, Florida, currently has jurisdiction of the claim.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the foregoing, the Veteran's claim has been recharacterized as reflected on the title page.  

The Veteran and a friend presented testimony at a personal hearing before the undersigned Veterans Law Judge in October 2008.  A transcript is of record.  

The claim was remanded by the Board in January 2009, May 2010, and January 2011 for additional development.  The actions directed by the Board have been accomplished and the matter returned for appellate review.  


FINDING OF FACT

There is no competent evidence of record that the Veteran's acquired psychiatric disorder, diagnosed as residual type schizophrenia, is etiologically related to active service.  



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include schizophrenia, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  For certain chronic disorders, such as psychoses, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for an acquired psychiatric disorder, to include schizophrenia.  The crux of his claim is that his symptoms began during service, were misdiagnosed as a personality disorder rather than early manifestations of schizophrenia, and have continued since then until he was diagnosed with history of paranoid type schizophrenia in April 1995.  See VA Form 21-4138 received January 1983; December 1982 VA Form 21-4138; VA Forms 9 dated June 1984 and September 1984; June 2006 VA Form 21-4138; October 2008 hearing transcript; February 2010 statement.  

In an undated statement received in March 2009, G.W.S. reports that he has known the Veteran since 1970 when they attended the same high school.  He indicated that he observed a marked change in the Veteran's daily affect after he enlisted in the Marine Corps such that he was not the same person he had come to know.  G.W.S. reported that the Veteran went from being a calm, fun-loving person to a person of constant worry who may have physically been in his company, but seemed elsewhere mentally.  

Service treatment records reveal that the Veteran requested to see a psychiatrist in September 1971.  He was seen with complaint of severe nervousness in May 1972, while stationed at Guantanamo Bay, Cuba, at which time he stated that he could not sleep.  He indicated that he wanted to be medically evacuated to the States and that he was going crazy there.  The impression was immature personality.  An October 1972 record indicates that the Veteran loudly expressed his dissatisfaction with his situation in the Marine Corps and felt that he got too much mess duty and did not like being away from his family and girlfriend.  He denied the use of drugs or marijuana.  Exam revealed that mood was rather angry and frustrated, but that there was no evidence of psychosis.  The impression was immature personality.  See sick call treatment records.  

A February 1973 clinical record indicates that the Veteran was referred for an evaluation due to his stated dislike for the Marine Corps, at which time the examiner noted the absence of psychotic thought process or suicidal ideation.  The impression was immature personality, moderate severe, existed prior to enlistment.  The examiner discussed with the Veteran that he make further attempts to handle his problems within the framework of the Marine Corps as part of "growing up."  The examiner further noted his separation was recommended if it became clear he could not be handled in the Corps.  Another February 1973 clinical record indicates that after evaluation, the Veteran jumped off the fantail of his ship because he wanted to "get off ship."  It was noted that further help was of no avail and that evaluation was requested.  The provisional diagnosis was immature personality.  A few days later, evaluation revealed an immature man with chaotic family background and poor school performance.  It was noted that the Veteran had seen a psychiatrist around the age of 10 and that he had jumped to avoid combat duty, to "escape," and to go to the States.  He was diagnosed with immature personality with low frustration tolerance and his administrative discharge was recommended.  

A March 1973 sick call treatment record reveals that the Veteran wanted to make a psych appointment.  It was noted that he had been evaluated previously with recommendation for administrative separation.  He presented with tearful anxiety and stated that he could not take the Marine Corps anymore.  The impression was immature personality, existed prior to enlistment, and it was noted that he would not be of any further use to the Marine Corps with his present attitude.  At the time of the Veteran's May 1973 discharge examination, clinical evaluation of his psychiatric functioning was abnormal.  The examiner noted immature personality, existed prior to enlistment, not considered disabling.  See report of medical examination.  

The post-service medical evidence is comprised of VA treatment records from several VA facilities and some private treatment records.  There is no denying that the Veteran has received substantial mental health treatment in the years since his discharge from service.  There is also no denying that the diagnoses rendered during such treatment have varied, to include somatization secondary to anxiety; immature personality; alcohol dependence (in remission); personality disorder, not otherwise specified (NOS) (schizoid, paranoid traits, obsessive); psychosis; chronic, paranoid type, schizophrenia; psychotic disorder, NOS, under control; history of polysubstance abuse in full sustained remission; history of psychotic disorder, NOS, vs. paranoid type schizophrenia; residual type schizophrenia; and anxiety disorder NOS.  See e.g., December 1982 VA Form 10-10m; March 1986 neuropsychiatric examination; July 1992 psychiatric assessment; October 1993 letter from J.K.; April 1996 general note; January 2002 progress note; March 2002 psychiatry outpatient evaluation; July 2004 mental health program individual note; December 2007 mental health program individual note.  

The question to be resolved in this case is whether the Veteran's current acquired psychiatric disorder is etiologically related to service, to include the in-service psychological complaints and impressions of personality disorder.  

The Veteran has undergone two VA mental disorders examinations.  His claims folder was not available at the time of an August 2009 VA examination, but a detailed history was obtained from the Veteran.  In pertinent part he indicated that his childhood was not good and that he was physically and emotionally abused by both parents.  The Veteran denied being close to his siblings and noted that his parents were together until he was 15, when they divorced.  He lived with his mother after that and played football while in school to keep himself out of trouble.  The Veteran dropped out of school in the 10th grade and entered service at the age of 17.  He noted his in-service problems but could not remember details.  Following a detailed psychiatric examination, an Axis I diagnosis of residual schizophrenia was made.  The examiner indicated that no opinion could be provided as the claims folder was not sent for review.  

In October 2009, a different VA examiner provided an opinion regarding the etiology of the Veteran's residual schizophrenia, although it was noted that he had discussed the case with the September 2009 VA examiner.  It was his opinion that schizophrenia is less likely as not caused by or a result of military service.  The rationale provided was based on a detailed review of the Veteran's claims folder with citations to various records and a recitation of the information provided in those records, to include service and post-service treatment records and the Veteran's October 2008 hearing transcript.  The examiner concluded that there are no indications in the Veteran's service medical records to indicate that he had any psychotic symptoms.  He was diagnosed with a personality disorder while in the military.  Medical records until 1995 indicated that he was treated for drug and alcohol dependency.  As late as 1993, during a psychiatric evaluation, he had been diagnosed with personality disorder NOS with schizoid, paranoid and obsessive traits.  There was no indication of a psychotic disorder.  

An opinion was obtained from the August 2009 VA examiner in January 2011.  The examiner determined that schizophrenia is not caused by or a result of military service.  The rationale for this opinion was that the Veteran had unknown treatment prior to service, was noted to be trying to avoid combat while in service, and heavily used drugs, to include barbiturates/sedatives, LSD, PCP, and cocaine, in conjunction with alcohol abuse, between the ages of 19 and 34.  The examiner indicated that she was in total concurrence with the opinion provided in October 2009.  She further stated that the Veteran did not exhibit "schizophrenia" until at least 1990; that there have been alternate diagnoses regarding his vague report of symptoms; that there was no indication of a mental disorder in service, only use of drugs that could cause the associated symptoms when he used from 19 to 34; and no thought disorder or hallucinations during service, only an immature personality and dislike for the service and desire to avoid combat.  She concluded that there is no service-connectable mental disorder for this Veteran.  

The Veteran underwent another VA mental disorders examination in February 2012.  An Axis I diagnosis of residual schizophrenia was made.  The examiner incorporated the October 2009 VA examiner's review of records.  It was noted that the Veteran jumped ship about two years and eight months into his military career in January 1973, that he went to New York and lived with his mother off and on after he got out of the military, and that he remembers using drugs and hearing voices at that point in time.  The VA examiner determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale employed was as follows: the Veteran's current diagnosis of residual type schizophrenia is less likely as not the same or a progression of the in-service diagnosed disorder.  Records indicate the Veteran was diagnosed with immature personality during his military service.  No mention was made in his service records of any type of psychotic or delusional disorder which would warrant a diagnosis of residual type schizophrenia.  His current diagnosis of residual type schizophrenia is less likely as not a progression of a diagnosis of immature personality.  The examiner completely concurred with the opinions provided in October 2009 and January 2011 in their assessment that the Veteran's current diagnosis of residual type schizophrenia is less likely as not related to his military service.  The examiner further noted that even though the Veteran's disorder of immature personality does not appear on entrance to service, and the Veteran had a disorder (immature personality) arise in service, this is unrelated to his current diagnosis of residual type schizophrenia, which was not diagnosed until years later.  Residual type schizophrenia is not a disorder which is a continuation of a diagnosis of immature personality disorder.  Immaturity, even an immature personality disorder, can resolve over time such as with mentoring and exposure to various life experiences, and does not lead to the significant neurochemical imbalance found in a schizophrenic disorder.  For a schizophrenic disorder to exist during the Veteran's military service, his records would have to note some type of actual psychotic process such as delusions or hallucinations; and no mention was made in his service records of any type of psychotic process.  

The Veteran is competent to report the symptomatology he has experienced since his time in service, and the Board finds that his assertions are credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not competent, however, to assert that the symptoms he experienced in service were misdiagnosed as a personality disorder rather than early manifestations of schizophrenia since he does not have the specialized education, training or experience to render such an opinion.  See 38 C.F.R. § 3.159 (a)(2).  In addition, an acquired psychiatric disorder is not the type of disability that is capable of direct observation, such as a separated shoulder, varicose veins, and flat feet, and more resembles rheumatic fever, which involves processes that cannot be directly observed.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

The three medical opinions of record each determined that it is less likely as not the currently diagnosed residual type schizophrenia was incurred in, caused by, or a result of military service.  Since each opinion is supported by detailed and adequate rationale, they are all afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

In the absence of competent evidence providing an etiological relationship between the currently diagnosed acquired psychiatric disorder (residual type schizophrenia) and active service, and in the absence of any evidence of a psychiatric disorder within a year of the Veteran's May 1973 discharge from active service, service connection is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was initially provided to the Veteran in letters dated March 2005 and May 2005.  Additional notice was subsequently provided in letters dated May 2006, January 2009 and April 2009, and the claim was readjudicated in a January 2010 supplemental statement of the case (SSOC).  Accordingly, the duty to notify has been fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect). 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, VA, and private treatment records, to include records from the Social Security Administration, have been associated with the claims folder.  He has also been afforded several VA examinations in conjunction with his claim.  The Board notes that its January 2011 remand instructions have been substantially complied with since a copy of the August 2009 VA examination, which had not previously been of record, was obtained.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for an acquired psychiatric disorder, to include schizophrenia, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


